Title: From Thomas Jefferson to Pierre Castaing, 1 June 1788
From: Jefferson, Thomas
To: Castaing, Pierre


          
            
              Sir
            
            Paris June 1. 1788.
          
          It is with real pain that I am informed of the difficulties of your present situation, and the more so as it is utterly out of my power to relieve them. There is neither authority nor money in the hands of any person here to discharge the arrearages of interest, nor do I know any person who is in the habit of purchasing those claims; nor am I able to suggest to Mr. Grand any other arrangement for relieving you. I sincerely wish that you could defer disposing of your claims on the United states till orders can arrive from the Treasury board for discharging the interest, which may be expected in the course of the month of July. I have the honour to be with the most perfect esteem & regard Sir Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        